             Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 1 of 13




                            UNITED STATES DISTRICT COURT                   J - ^i
                              DISTRICT OF NEW HAMPSHIRE : ' '^

UNITED STATES OF AMERICA                                    2013 APR 25 P 2- US
        V.

                                                      Criminal Case No. 19-CR-              LVY\
CHINEDU IHEJIERE,
       Defendant



                                      PLEA AGREEMENT


       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the United

States of America by its attorney, Scott W. Murray, Acting United States Attorney for the

District of New Hampshire, and the defendant, Chinedu Ihejiere, and the defendant's attorney.

Marcel J. Murad, Esquire, enter into the following Plea Agreement:

        1. The Plea and The Offense.


       The defendant agrees to waive his right to have this matter presented to a grand jury and

plead guilty to an Information charging him with conspiracy to commit bank fraud, in violation

ofl8U.S.C. §§ 1349 and 1344.

       In exchange for the defendant's guilty plea, the United States agrees to the sentencing

stipulations identified in Section 6 of this agreement.

       2. The Statute and Elements of the Offense.


       Title 18, United States Code, Section § 1349 provides, in pertinent part:

       Any person who attempts or conspires to commit any offense under this chapter
       shall be subject to the same penalties as those prescribed for the offense, the
       commission of which was the object of the attempt or conspiracy.

18 U.S.C. § 1349. 18 U.S.C. § 1344 provides, in pertinent part:

       Whoever knowingly executes, or attempts to execute, a scheme or artifice—(1) to

                                               -1-
          Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 2 of 13




       defraud a financial institution; or(2)to obtain any ofthe moneys,funds, credits,
       assets, securities, or other property owned by, or imder the custody or control of, a
       financial institution, by means offalse or fraudulent pretenses, representations, or
       promises; shall be fined not more than $1,000,000 or imprisoned not more than 30
       years, or both.

18U.S.C. § 1344

       The defendant understands that the offense has the following elements, each of which the

United States would be required to prove beyond a reasonable doubt at trial:

       First, that the agreement specified in the indictment, and not some other agreement or
       agreements, existed between at least two people to commit bank fraud; and

       Second, that the defendant willfully joined in that agreement.

Criminal Jury Instructions For The District Courts OfThe First Circuit §§ 4.18.371(1),
4.18.1349, updated June 26,2018, available at https://www.med.uscourts.gov/pdf/crpjilinks.pdf.

The elements ofBank Fraud are:

   First, there was a scheme to defraud a financial institution as charged in the indictment;

   Second,the defendant's knowing and willful participation in this scheme with the intent to
   defraud;

   Third, the financial institution was federally insured or was a federal reserve bank or a
   member ofthe federal reserve system.

Criminal Jury Instructions For The District Courts Of The First Circuit §§ 4.18.1344, updated
June 26,2018, available at https://www.med.uscourts.gov/pdf/crpjilinks.pdf.

       3. Offense Conduct.

       The defendant stipulates and agrees that if this case proceeded to trial, the government

would introduce evidence ofthe following facts, which would prove the elements ofthe offense

beyond a reasonable doubt:

       Eastern Bank and Fifth Third Bank are financial institutions as defined by Title 18,

United States Code, Section 20,and the deposits of both are insured by the Federal Deposit


                                              -2-
          Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 3 of 13




Insurance Corporation.

       Beginning at an unknown date, but at least by June 1,2016,the defendant and others

agreed to devise and execute and attempt to execute a scheme to defraud Eastern Bank and Fifth

Third Bank, Specifically, the defendant and his co-conspirators used other real person's

identification information to open bank accounts at Eastern Bank and Fifth Third Bank. Once

the accounts were opened,the defendant deposited fraudulent checks into those accounts. After

the money was credited to the account but before the bank realized that the check was false, the

defendant or his co-conspirators withdrew the money from the bank accounts.

       Between June 1,2016, and August 4,2017,the defendant or his co-conspirators used at

least six person's identities to open at least ten Eastem Bank or Fifth Third Bank accounts in

Nashua, New Hampshire, Boston, Massachusetts, Wilmington, Massachusetts, and Norcross,

Georgia, Eastem Bank suspected fraudulent activity and froze some ofthe accounts before the

defendant could deposit any stolen funds. However,the defendant deposited over $119,000

drawn from fraudulent checks into at least three ofthe accounts he or his co-conspirators opened

as part ofthe scheme. Specifically, the defendant made the following deposits:


         Date         Amount              Bank          Account             Payee
                                                        Number
       8/2/2016      $12,021.16       Eastem Bank         8571       Control Risks Group
                                                                             LLC
       8/17/2016     $19,945.09       Eastem Bank         8571             Soonoco
       8/5/2017      $65,756.02     Fifth Third Bank      9213            Prudential
       8/22/2017     $22,126.45       Eastem Bank         7361      Associated Wholesale
                                                                         Grocers, Inc.


       Between approximately July 26,2016,and September 28,2017,the defendant and his co-

conspirators withdrew over $69,000 from those accounts through debit card purchases, ATM

                                              -3-
            Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 4 of 13




withdrawals. Postal Money Orders, and Cashier's Checks.

       The defendant also deposited Western Union money orders as part ofthe scheme. For

example,on both September 8 and 25,2017,the defendant deposited a $500 Western Union

money order into Eastern Bank account 6123, which one of his co-conspirators opened using

another person's identity on May 13,2017. On October 10,2017,law enforcement arrested the

defendant at an Eastem Bank branch in Brockton, Massachusetts, during the defendant's attempt

to deposit another $1000 Western Union money order into Eastem Bank account 6123.

       In total, as a result ofthe scheme, Eastem Bank has suffered an actual loss of at least

$14,997.42, and Fifth Third Bank has suffered an actual loss of at least $54,203.54.

       4. Penalties. Special Assessment and Restitution.

       The defendant understands that the penalties for the offense are:

       A.      A maximum prison term of30 years(18 U.S.C. § 1344; 1349);

       B.      A maximum fine of$1,000,000(18 U.S.C. § 1344; 1349);

       C.      A term ofsupervised release ofnot more than five years(18 U.S.C. §§
               3559,3583). The defendant understands that the defendant's failure to
               comply with any ofthe conditions ofsupervised release may result in
               revocation of supervised release, requiring the defendant to serve in prison
               all or part ofthe term of supervised release, with no credit for time already
               spent on supervised release; and

       D.      A mandatory special assessment of$100 for each count ofconviction, at or before
               the time of sentencing(18 U.S.C. § 3013(a)(2)(A)); and

       In addition to the other penalties provided by law, the Court may order him to pay

restitution to the victim(s)ofthe offense(18 U.S.C. § 3663 or § 3663A).

       5. Sentencing and Application ofthe Sentencing Guidelines.

       The defendant understands that the Sentencing Reform Act of 1984 applies in this case


                                                4-
            Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 5 of 13




and that the Court is required to consider the United States Sentencing Guidelines as advisory

guidelines. The defendant further understands that he has no right to withdraw from this Plea

Agreement ifthe applicable advisory guideline range or his sentence is other than he anticipated.

       The defendant also understands that the United States and the United States Probation

Office shall:


       A.       Advise the Court of any additional, relevant facts that are presently known
                or may subsequently come to their attention;

       B.       Respond to questions from the Court;

       C.       Correct any inaccuracies in the pre-sentence report;

       D.       Respond to any statements made by him or his counsel to a probation
                officer or to the Court.

       The defendant understands that the United States and the Probation Office may address

the Court with respect to an appropriate sentence to be imposed in this case.

       The defendant acknowledges that any estimate ofthe probable sentence or the probable

sentencing range under the advisory Sentencing Guidelines that he may have received from any

source is only a prediction and not a promise as to the actual sentencing range under the advisory

Sentencing Guidelines that the Court will adopt.

       6. Sentencing Stipulations and Agreements.

       Pursuant to Fed. R. Crim. 11(c)(1)(B), the United States and the defendant stipulate and

agree to the following:

                (a)    The United States will recommend that the defendant be sentenced within

                       the applicable advisory sentencing guidelines range as determined by the

                       Court.



                                                5-
            Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 6 of 13




       The defendant understands that the Court is not bound by the foregoing agreements and,

with the aid of a pre-sentence report, the court will determine the facts relevant to sentencing.

The defendant also understands that ifthe Court does not accept any or all ofthose agreements,

such rejection by the Court will not be a basis for the defendant to withdraw his guilty plea.

       The defendant understands and agrees that the United States may argue that other

sentencing enhancements should be applied in determining the advisory guideline range in this

case, and he is permitted to object to them.

       The United States and the defendant are free to make recommendations with respect to

the terms ofimprisonment, fines, conditions of probation or supervised release, and any other

penalties, requirements, and conditions ofsentencing as each party may deem lawful and

appropriate, unless such recommendations are inconsistent with the terms ofthis Plea

Agreement.

       7. Acceptance of Responsibilitv.

       The United States agrees that it will not oppose an appropriate reduction in the

defendant's adjusted offense level, under the advisory Sentencing Guidelines, based upon the

defendant's apparent prompt recognition and affirmative acceptance of personal responsibility

for the offense. The United States, however, may oppose any adjustment for acceptance of

responsibility ifthe defendant:

       A.      Fails to admit a complete factual basis for the plea at the time he is
               sentenced or at any other time;

       B.      Challenges the United States' offer of proof at any time after the plea is
               entered;

       C.      Denies involvement in the offense;



                                                 6-
             Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 7 of 13




        D.      Gives conflicting statements about that involvement or is untruthful with
                the Court,the United States or the Probation Office;

        E.      Fails to give complete and accurate information about his financial status
                to the Probation Office;

        F.      Obstructs or attempts to obstructjustice, prior to sentencing;

        G.      Has engaged in conduct prior to signing this Plea Agreement which
                reasonably could be viewed as obstruction or an attempt to obstruct
                justice, and has failed to fully disclose such conduct to the United States
                prior to signing this Plea Agreement;

        H.      Fails to appear in court as required;

        I.      After signing this Plea Agreement,engages in additional criminal conduct;
                or



        J.      Attempts to withdraw his guilty plea.

        The defendant understands and agrees that he may not withdraw his guilty plea if, for any

ofthe reasons listed above, the United States does not recommend that he receive a reduction in

his sentence for acceptance ofresponsibility.

        The defendant also understands and agrees that the Court is not required to reduce the

offense level if it finds that he has not accepted responsibility.

       Ifthe defendant's offense level is sixteen or greater, and he has assisted the United States

in the investigation or prosecution of his own misconduct by timely notifying the United States

of his intention to enter a plea of guilty, thereby permitting the United States to avoid preparing

for trial and permitting the United States and the Court to allocate their resources efficiently, the

United States will move, at or before sentencing, to decrease the defendant's base offense level

by an additional one level pursuant to U.S.S.G. § 3El.l(b).

       8. Waiver of Trial Rights and Consequences ofPlea.



                                                  7-
             Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 8 of 13




        The defendant understands that he has the right to be represented by an attorney at every

stage ofthe proceeding and,if necessary, one will be appointed to represent him. The defendant

also understands that he has the right:

        A.       To plead not guilty or to maintain that plea if it has already been made;

        B.       To be tried by ajury and, at that trial, to the assistance ofcounsel;

        C.       To confront and cross-examine witnesses;

        D.       Not to be compelled to provide testimony that may incriminate him; and

        E.       To compulsory process for the attendance of witnesses to testify in his
                 defense.


        The defendant xmderstands and agrees that by pleading guilty he waives and gives up the

foregoing rights and that upon the Court's acceptance ofthe his guilty plea, he will not be

entitled to a trial.


        The defendant understands that if he pleads guilty, the Court may ask him questions

about the offense, and if he answers those questions falsely under oath, on the record, and in the

presence of counsel, his answers will be used against him in a prosecution for perjury or making

false statements.

        9. Acknowledgment of Guilt: Voluntariness ofPlea.

        The defendant understands and acknowledges that he:

        A.       Is entering into this Plea Agreement and is pleading guilty freely and voluntarily because
                 he is guilty;

        B.       Is entering into this Plea Agreement without reliance upon any promise or benefit ofany
                 kind except as set forth in this Plea Agreement or revealed to the Court;

        C.       Is entering into this Plea Agreement without threats, force, intimidation, or coercion;

        D.       Understands the nature ofthe offense to which he is pleading guilty,

                                                 -8-
             Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 9 of 13




                including the penalties provided by law; and

       E.       Is completely satisfied with the representation and advice received jfrom
                his undersigned attorney.

        10. Scope of Agreement.

       The defendant acknowledges and understands that this Plea Agreement binds only the

undersigned parties and cannot bind any other non-party federal, state or local authority. The

defendant also acknowledges that no representations have been made to him about any civil or

administrative consequences that may result from his guilty plea. The defendant xmderstands

such matters are solely within the discretion ofthe specific non-party government agency

involved. The defendant further acknowledges that this Plea Agreement has been reached

without regard to any civil tax matters that may be pending or which may arise involving the

defendant.


        11. Collateral Consequences.

       The defendant understands that as a consequence of his guilty plea he wdll be adjudicated

guilty and may thereby be deprived ofcertain federal benefits and certain rights, such as the right

to vote, to hold public office, to serve on ajury, or to possess firearms.

                The defendant understands that, if he is not a citizen ofthe United States, his

guilty plea to the charged offense wdll likely result in him being subject to immigration

proceedings and removed from the United States by making him deportable, excludable, or

inadmissible. The defendant also understands that if he is a naturalized citizen, his guilty plea

may result in ending his naturalization, which would likely subject him to immigration

proceedings and possible removal from the United States. The defendant understands that the

immigration consequences ofthis plea will be imposed in a separate proceeding before the

                                                -9-
             Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 10 of 13




immigration authorities. The defendant wants and agrees to plead guilty to the charged offense

regardless ofany immigration consequences ofthis plea, even if this plea will cause his removal

from the United States. The defendant understands that he is bound by his guilty plea regardless

of any immigration consequences ofthe plea. Accordingly, the defendant waives any and all

challenges to his guilty plea and to his sentence based on any immigration consequences, and

agrees not to seek to withdraw his guilty plea, or to file a direct appeal or any kind of collateral

attack challenging his guilty plea, conviction, or sentence, based on any immigration

consequences of his guilty plea.

        12. Satisfaction of Federal Criminal Liabilitv: Breach.

       The defendant's guilty plea, if accepted by the Court, will satisfy his federal criminal

liability in the District of New Hampshire arising from his participation in the conduct that forms

the basis ofthe information in this case. The defendant understands that if, before sentencing, he

violates any term or condition ofthis Plea Agreement, engages in any criminal activity, or fails

to appear for sentencing, the United States may consider such conduct to be a breach ofthe Plea

Agreement and may withdraw therefrom.

        13. Waivers.


       A. Appeal.

       The defendant understands that he has the right to challenge his guilty plea and/or

sentence on direct appeal. By entering into this Plea Agreement the defendant knowingly and

voluntarily waives his right to challenge on direct appeal:

        1.      His guilty plea and any other aspect of his conviction, including, but not
                limited to, adverse rulings on pretrial suppression motion(s)or any other
                adverse disposition of pretrial motions or issues, or claims challenging the
                constitutionality ofthe statute of conviction; and

                                                -10-
            Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 11 of 13




       2.      The sentence imposed by the Court if it is within, or lower than, the
               guideline range determined by the Court, or if it is imposed pursuant to a
               minimum mandatory sentence.

       The defendant's waiver of his rights does not operate to waive an appeal based upon new

legal principles enunciated in Supreme Court or First Circuit case law after the date ofthis Plea

Agreement that have retroactive effect; or on the ground of ineffective assistance ofcounsel.

       B. Collateral Review

       The defendant understands that he may have the right to challenge his guilty plea and/or

sentence on collateral review, e.g., a motion pursuant to 28 U.S.C. §§ 2241 or 2255. By

entering into this Plea Agreement,the defendant knowingly and voluntarily waives his right to

collaterally challenge:

       1.      His guilty plea, except as provided below, and any other aspect of his
               conviction, including, but not limited to, adverse rulings on pretrial
               suppression motion(s), other adverse dispositions of pretrial motions or
               issues, or claims challenging the constitutionality ofthe statute of
               conviction; and

       2.      The sentence imposed by the Court ifit is within, or lower than,the
               guideline range determined by the Court, or if it is imposed pursuant to a
               minimum mandatory sentence.

       The defendant's waiver of his right to collateral review does not operate to waive a

collateral challenge to his guilty plea on the ground that it was involuntary or unkno\ving, or on

the ground ofineffective assistance of counsel. The defendant's waiver of his right to collateral

review also does not operate to waive a collateral challenge based on new legal principles

enunciated by in Supreme Court or First Circuit case law decided after the date ofthis Plea

Agreement that have retroactive effect.

       C. Freedom ofInformation and Privacy Acts

                                              -11-
            Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 12 of 13




       The defendant hereby waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency ofthe United States any

records pertaining to the investigation or prosecution ofthe case(s) underlying this Plea

Agreement,including without limitation any records that may be sought under the Freedom of

Information Act,5 U.S.C. §552,or the Privacy Act of 1974,5 U.S.C. §522a.

       D. Appeal by the Government

       Nothing in this Plea Agreement shall operate to waive the rights or obligations ofthe

Government pursuant 18 U.S.C. § 3742(b)to pursue an appeal as authorized by law.

       14. No Other Promises.


       The defendant acknowledges that no other promises, agreements, or conditions have been

entered into other than those set forth in this Plea Agreement or revealed to the Court,and none

will be entered into unless set forth in writing, signed by all parties, and submitted to the Court.

       15. Final Binding Agreement.


       None ofthe terms ofthis Plea Agreement shall be binding on the United States until this

Plea Agreement is signed by the defendant and the defendant's attorney and until it is signed by

the United States Attorney for the District ofNew Hampshire, or an Assistant United States

Attorney.

       16.    Agreement Provisions Not Severable.

       The United States and the defendant understand and agree that if any provision ofthis

Plea Agreement is deemed invalid or unenforceable,then the entire Plea Agreement is null and

void and no part of it may be enforced.




                                                 12
         Case 1:19-cr-00077-LM Document 2 Filed 04/25/19 Page 13 of 13




                                                        SCOTT W. MURRAY
                                                        United States Attorney



    : /i^l\ tS.tolf
Date:                                            By:^
                                                        Mattnew T. Hunter
                                                        Special Assistant United States Attorney
                                                        Bar Association # 682921(MA)
                                                        53 Pleasant St., 4th Floor
                                                        Concord, NH 03301
                                                        Matthew.Hunter@usdoj.gov

       The defendant, Chinedu Ihejiere, certifies that he has read this 13-page Plea Agreement
and that he fully understands and accepts its terms.


Date: ^            H ^2 0^9
                                                    ChinedIhejiere, Defendant

       I have read and explained this 13-page Plea Agreement to the defendant, and he has
advised me that he understands and accepts its terms.


Date:                                               u-'t
                                                    Marcel J. Murad, Esquire
                                                    Attorney for Chinedu Ihejiere




                                             -13-
